DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I of method claims 1-11 in the reply filed on 05/23/2022 is acknowledged. Claims 12 – 14 are withdrawn.
Response to Amendment
The amendment filed on 05/23/2022 has been entered. As directed by the amendment: claims 1, 3 – 4 and 6 are amended. Claims 2 and 5 are cancelled. Claims 15 – 20 are newly added. Claims 12 – 14 are withdrawn. Thus, claims 1, 3 – 4, 6 – 11 and 15 – 20 are currently pending. Applicants Remarks/Arguments regarding the Non-Final Rejection dated 11/22/0221 have been fully considered (see “Response to Arguments” section) and the following Final rejection is made herein. 
Claim Objections
Regarding claim 15, this claim recites “…wherein, after the joining process step, is a stud welding process.” The word “after” appears to be included as typographical error to the claim. Appropriate correction is required.
Regarding claim16, this claim recites “…wherein, after the joining process step, is a stud gluing process.” The word “after” appears to be included as typographical error to the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, this claim recites the limitation "providing " in line 3 of the cla without prior recitation of the term. There is insufficient antecedent basis for the limitation “The stud” in the claim rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 4, 6 – 9 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Schmitt et al. (US 2006/0131280 A1), here in after called Schmitt in view of Haberland et al. (EP 1914538 A1), herein after called Haberland in further view of Miklos et al. (US 2009/0014422 A1) and here in after called Miklos. 
Regarding claim 1, Schmitt discloses a method for joining a joining element onto a workpiece (a method of welding with drawn-arc ignition, wherein a stud is welded to a workpiece, (0002)), wherein the method comprises the steps: - providing the joining element and the workpiece (a first step in which a stud is supplied to be welded to a welding surface of a workpiece, (0051, FIG.3)); - detecting a characteristic variable of one of the workpiece or the joining element (detection of the presence of contaminants/ coatings or no contaminants /coatings on the surfaces of the stud or the workpiece (0032)); - evaluating the characteristic variable and classifying the characteristic variable into one of a first variable class or a second variable class (evaluating the thickness of the contaminant/coating that is proportional to the resistance of the stud or the workpiece, by applying voltage and establishing pilot current if the contaminants or coating exceed a certain threshold value classify as cleaning is required and below a certain threshold value or no contaminants are present classify as no cleaning is required (0032)); and - performing a joining process, if the characteristic variable was classified into the first variable class (If no contaminants are present, which is manifested in a low arc voltage, skip the cleaning step and apply welding current , (0032)); or - performing a cleaning process on one of the workpiece or on the joining element and then performing a separate joining process after the cleaning process, if the characteristic variable was classified into the second variable class (if the thickness of the contaminants/coatings exceeds a certain threshold value, the cleaning step is performed, (0032)then separate welding is performed after cleaning in step 72, (0057, FIG.3)).
	Further Schmitt discloses the detecting step of whether contaminants/coatings are present on the surfaces involves measurement of the electrical resistance or conductivity of the surfaces, (0032)
Schmitt does not explicitly teach the detecting step uses a florescence measurement.
	However, Haberland concerned with cleaning metal surfaces in such a way that the result can ensure sufficiently good cleanliness or sufficiently low contamination of the part surfaces for the subsequent process step (0003) teaches a method and a device for detecting the cleanliness or contamination of a portion of a surface (0001) . Similarly, the method of joining a stud with a workpiece disclosed by the specification states that in order to obtain consistent joining results, a detection device, which is configured to detect at least one characteristic variable of the workpiece, such as, a surface contamination (0072) and to perform cleaning prior to joining/welding, if the detected characteristic variable of the workpiece is in a specific variable class (second variable class) (0058). Thus, Haberland is reasonably pertinent to avoiding contaminants off metallic surfaces that could adversely affect the quality of subsequent processing on the surfaces. Haberland also teaches detection of the cleanliness or contamination of a surface with any geometry is carried out by measuring the intensity of the inherent fluorescence of the contamination present on the part surface (0012). 
	Therefore, It would have been obvious for one of ordinary skill in the art at the time of filling to modify the detecting step of whether contaminants/coatings are present on the surfaces using measurement of the electrical resistance or conductivity of the surfaces of Schmitt with using measurement of the fluorescence of the surfaces as taught in Haberland because: detecting the presences contaminants/coatings on the surfaces using measurement of the electrical resistance or conductivity of the surfaces or using measurement of the fluorescence of the surfaces is regarded as a simple substitution of known equivalents in the for the same purpose of detecting contaminants/coatings on a surface. As Previously claimed (independent claim 1 and cancelled claim 2) and the specification in paragraph (0035) recites: a contact resistance measurement, a measurement of the electrical conductivity and a fluorescence measurement are alternative equivalents utilized in the detection step.
	Further, Schmitt does not explicitly teach the cleaning process is performed using a cleaning medium.
	However, Miklos that teaches a method for welding workpieces (0002), also teaches a cleaning medium for the workpiece that is a cryogenic medium is in particular a mixture of carbon dioxide snow and compressed air (0028).
This cleaning medium is particularly advantageous in rapidly cooling and solidifying liquid metal spatter formed during welding and preventing the metal spatter from adhering to the workpiece surface and contaminating the surfaces, resulting in a finishing of the workpieces being superfluous (0010).
Therefore it would have been obvious for one of ordinary skill in the art to modify the cleaning process using a cleaning current disclosed by Schmitt to include a cryogenic cleaning medium in particular a mixture of carbon dioxide snow and compressed air in order to rapidly cool and solidify liquid metal spatter formed during welding and to prevent the sputter from adhering to the workpiece surface and contaminating the surface, resulting in a finishing of the workpieces being superfluous as taught in Miklos. 
Further, claim 1 recites the steps of: “performing a joining process, if the characteristic variable was classified into the first variable class” and “performing a cleaning process using a cleaning medium…, if the characteristic variable was classified into the second variable class” (line 10 -15 of claim 1). Here, “performing a joining process” and “performing a cleaning process using a cleaning medium” are contingent steps that are carried out when the conditions in the if closes are met (If the characteristic variable was classified into the first variable class and if the characteristic variable was classified into the second variable class, respectively). According to the MPEP, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, MPEP 2111.04 (II). In this instance, the step of “performing a joining process, (line 10, claim 1) is NOT required to be performed if the characteristic variable was classified into the second variable class and the step of “performing a cleaning process using a cleaning medium”, (line 12, claim 1) is NOT required to be performed if the characteristic variable was classified into the first variable class. Thus, the claimed invention can be practiced with either for a characteristic variable classified into a first variable class or a second variable class rendering either of the steps: “performing a joining process” or “performing a cleaning process using a cleaning medium” NOT required steps by the claimed invention. Thus, the broadest reasonable interpretation of claim 1 for the purpose of this rejection is either the “performing a joining process” step or the “performing a cleaning process using a cleaning medium” step is required to be performed.
Regarding claim 3, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein the cleaning medium comprises a gas (cleaning medium for the workpiece that is a cryogenic medium is in particular a mixture of carbon dioxide snow and compressed air, Miklos (0028)).  
Regarding claim 4, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein the cleaning medium comprises an ice jet (cleaning medium for the workpiece that is a cryogenic medium is in particular a mixture of carbon dioxide snow and compressed air, Miklos (0028)).
Regarding claim 6, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein the joining process is performed with one of standard joining parameters or with joining parameters which have been modified in relation to the standard joining parameters (the welding/joining process is performed after the cleaning is performed, if the thickness of the contaminants/coatings exceeds a certain threshold value (with standard joining parameters), or the welding/joining process is carried out skipping the cleaning, if no contaminants are present, which is manifested in a low arc voltage ( with modified joining parameters) , (0032)), and wherein the joining process performed after the cleaning process is performed using the standard joining parameters (the welding/joining process is performed after the cleaning is performed with standard joining parameters, Schmitt(0032)) .
Regarding claim 7, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 6, wherein: - in the evaluating step if the characteristic variable is classified into the first variable class (in the evaluating step 70, If the arc voltage V exceeds the first threshold value T, this is an indication that the contamination on the end face 46 and/or the welding surface of the workpiece 20 is great enough that it is necessary for the cleaning step 74 to precede the actual welding step (classifieds in to a first variable class), Schmitt (0054, FIG. 3), then the characteristic variable in the first variable class is further sub-classified as being within a first value range or a second value range (then in th evaluating step 78, it is determined whether the arc voltage V has dropped below a second threshold value Tz. Wherein the second threshold value Tz is in general greater than the first threshold value T; and if Yes, then the conventional welding step W is performed ( sub-classified as being within a first value range (below T1) or a second value range (below T2), Schmitt (0057, FIG 3)) and - in performing the joining process step, the joining process is performed using standard joining parameters, if the characteristic variable lies within the first value range, or the joining process is performed using modified joining parameters, if the characteristic variable lies within the second value range (in the welding step 72, the conventional welding step is performed , if the arc voltage drops below the second threshold value T2 by increasing the current | to the welding current, Schmitt (0057, FIG. 3)).
Regarding claim 8,  Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein the cleaning process is performed for a time period of a length from 0.1 seconds to 5 seconds (the duty cycle T (time period) of the cleaning process adjusted as a function of the boundary conditions of the alternating current wherein 5 milliseconds application of a negative current of 200 amps and then 30 milliseconds application of a positive current of 200 amps (about 0.035 second per period), Schmitt (0061, 0063) and the cleaning process is repeated in arrange of two to ten times, Schmitt (0033), which yields a time period of 0.35 seconds)
Regarding claim 9, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein after the cleaning process the characteristic variable is detected again, and subsequently an evaluation of the characteristic variable is performed again, before the joining process is performed (after the cleaning step 76, in step 78 evaluation of whether the arc voltage V has dropped below a second threshold value T2 is performed and if yes, then the conventional welding step 72 is performed, Schmitt (0056, 0057 and FIG. 3)).
Regarding claim 11, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 6, wherein the step of performing the joining process, the joining parameters include whether the joining process includes a preceding arc cleaning process (the welding/joining process is performed after the cleaning is performed, if the thickness of the contaminants/coatings exceeds a certain threshold value (with standard joining parameters), Schmitt (0032)).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Haberland in further view of Miklos modified by Darzi et al. (US 2009/0057373 A1), here in after called Darzi.
Regarding claim 10, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1. But,
Schmitt in view of Haberland in further view of Miklos do not explicitly teach that, after the joining process step, the method further includes a step of performing a supplementary cleaning process.
However, Darzi that teaches a welding process to attach together workpieces such as the sheet metal panels (0002), also teaches buffing and cleaning/removing any flash or other impurities after the weld joint is formed using a buffing wheel 68following the joining process comprising an abrasive wheel, or a cotton polishing wheel (0016, FIG.1)).
The advantage of such step of supplemental cleaning is to make sure any impurity on the weld joint that is not removed during the original cleaning and welding process is removed before the next process of polishing or painting is done (0016).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the stud welding process of claim 1 d to include a final supplemental cleaning step in order to make sure any impurity on the weld joint that is not removed during the original cleaning and welding process is removed as taught in Darzi.
Regarding claim 15, a method according to Claim 1, wherein, after the joining process step, is a stud welding process (a method of welding with drawn-arc ignition, wherein a stud is welded to a workpiece, in particular to a piece of sheet metal. this method is also known as stud welding, (0002)).  
Regarding claim 16, Schmitt in view of Haberland in further view of Miklos teaches a method according to Claim 1, wherein, after the joining process step, is a stud gluing process ((a method of welding with drawn-arc ignition, wherein a stud is welded to a workpiece, in particular to a piece of sheet metal. this method is also known as stud welding, (0002), Note, stud welding and stud gluing are interpreted to be equivalent processes to join the stud with the work piece).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schmitt.
Regarding claim 17, Schmitt a method for joining a joining element onto a workpiece (a method of welding with drawn-arc ignition, wherein a stud is welded to a workpiece, (0002)), wherein the method comprises the steps: - providing the stud and the workpiece (a first step in which a stud is supplied to be welded to a welding surface of a workpiece, (0051, FIG.3)); - detecting a characteristic variable of one of the workpiece or the joining element(detection of the presence of contaminants/coatings or no contaminants /coatings on the surfaces of the stud or the workpiece (0032) the arc voltage V is measured. If it is greater than the threshold value T1, If the arc voltage V measured exceeds the first threshold value T1, this is an indication that the contamination on the end face 46 and/or the welding surface of the workpiece 20 is great enough that it is necessary for the cleaning step 76 to precede the actual welding step, (0054), this implies that a detection device (voltmeter) is utilized to detect the characteristic variable of the surfaces)) - evaluating the characteristic variable and classifying the characteristic variable into one of a first variable class or a second variable class (in the evaluating step 70, If the arc voltage V exceeds the first threshold value T, this is an indication that the contamination on the end face 46 and/or the welding surface of the workpiece 20 is great enough that it is necessary for the cleaning step 74 to precede the actual welding step (classifieds in to a first variable class), Schmitt (0054, FIG. 3); and, if the characteristic variable is classified into the first variable class, then the characteristic variable in the first variable class is further sub-classified as being within a first value range or a second value range(then in th evaluating step 78, it is determined whether the arc voltage V has dropped below a second threshold value Tz. Wherein the second threshold value Tz is in general greater than the first threshold value T; and if Yes, then the conventional welding step W is performed ( sub-classified as being within a first value range (below T1) or a second value range (below T2), Schmitt (0057, FIG 3)); and then one of, - performing a joining process if the characteristic variable was classified into the first variable class, and wherein the joining process is performed using standard joining parameters if the characteristic variable lies within the first value range; or the joining process is performed using modified joining parameters, if the characteristic variable lies within the second value range (in the welding step 72, the conventional welding step is performed , if the arc voltage drops below the second threshold value T2 by increasing the current | to the welding current, Schmitt (0057, FIG. 3); or - performing a cleaning process on one of the workpiece or on the joining element and then performing a joining process after the cleaning process, if the characteristic variable was classified into the second variable class (if the thickness of the contaminants/coatings exceeds a certain threshold value, the cleaning step is performed, (0032)then separate welding is performed after cleaning in step 72, (0057, FIG.3)).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Miklos et al. (US 2009/0014422 A1), here in after called Miklos. 
Regarding claim 18 and 19, Schmitt discloses the method according to Claim 17. But,
Schmitt does not explicitly disclose that the cleaning process is performed using a
cleaning medium (claim 18), wherein the cleaning medium comprises a gas and an ice jet (claim 19).
However, Miklos that teaches a method for welding workpieces (0002), also teaches a
cleaning medium for the workpiece that is a cryogenic medium is in particular a mixture of
carbon dioxide snow and compressed air (0028).
This cleaning medium is particularly advantageous in rapidly cooling and solidifying
liquid metal spatter formed during welding and preventing the metal spatter from adhering to
the workpiece surface and contaminating the surfaces, resulting in a finishing of the
workpieces being superfluous (0010).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the
cleaning process using a cleaning current disclosed by Schmitt to include a cryogenic
cleaning medium in particular a mixture of carbon dioxide snow and compressed air in order
to rapidly cool and solidify liquid metal spatter formed during welding and to prevent the sputter from adhering to the workpiece surface and contaminating the surface, resulting in a
finishing of the workpieces being superfluous as taught in Miklos.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Haberland.
Regarding claim 20, Schmitt discloses the method according to Claim 17.
Schmitt does not explicitly teach the detecting device is a florescence measurement device.
	However, Haberland that teaches a method and a device for detecting the cleanliness or contamination of a portion of a surface (0001) also teaches detection of the cleanliness or contamination of a surface is carried out using florescence measurement device (0012, FIG.1, 2 and 3). 
	Therefore, It would have been obvious for one of ordinary skill in the art at the time of filling to modify the detecting step of whether contaminants/coatings are present on the surfaces using measurement of the electrical resistance or conductivity of the surfaces of Schmitt with using florescence measurement device as taught in Haberland because: detecting the presences contaminants/coatings on the surfaces using measurement of the electrical resistance or conductivity of the surfaces or using a florescence measurement device is regarded as a simple substitution of known equivalents in the for the same purpose of detecting contaminants/coatings on a surface. As Previously claimed (independent claim 1 and cancelled claim 2) and the specification in paragraph (0035) recites: a contact resistance measurement, a measurement of the electrical conductivity and a fluorescence measurement are alternative equivalents utilized in the detection step.
Response to Arguments
Applicant's Remarks/Arguments filed on 05/23/2022 have been fully considered the following response is given.
Response to Remarks/Arguments about the rejections under 35 U.S.C. 102 and 103 
Applicant argues: “None of the Cited References teach or suggest the use of a Fluorescence Measuring device to Detect the surface condition of the Joining Elements”
This argument has been considered but moot because the current ground of rejection introduces a new teaching reference (Haberland) to teach a Fluorescence Measuring device.
Applicant also argues: “Schmitt's Cleaning Step does not use a Cleaning Medium and is Not a Separate Step from Welding 
As indicated in the current rejection the Schmitt reference is not relied upon to teach “a cleaning medium”, rather the teaching reference Miklos is relied upon to teach the limitation in argument. Further The primary reference clearly indicates the cleaning step 76 is a separate step from the welding step 72 (see FIG.3 and parag. (0054 – 0057) if Schmitt).
Applicant also argues: “Schmitt Does Not Alter the Joining/Welding Based on a Measured Parameter”
	The examiner respectfully disagrees because the Schmitt reference clearly teaches “the arc voltage V is measured. If it is greater than the threshold value T1, If the arc voltage V measured exceeds the first threshold value T1, this is an indication that the contamination on the end face 46 and/or the welding surface of the workpiece 20 is great enough that it is necessary for the cleaning step 76 to precede the actual welding step, (0054)”. Thus, this clearly teaches the joining/welding step is altered based on the measured voltage that detects the contamination of the surfaces to be joined and determination of whether the joining/welding process should be carried out is based on the threshold level of the measurement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761